Interian Decision #1858

MATTER or

SIM

In VISA PETITION Proceedings
A 13008502
-

Decided by Regional 0 ommission November 6,1962
The petitioner and spouse have not established that they will properly care for

the beneficiary-child, as defined in section 101(b) (1) (F), pursuant to section
205(b), Immigration and Nationality. Act, as amended, since they have 2
minor daughters or their own, the petitioner has no steady employment, biS
wife is employed as night superintendent at a hospital working from 11:00
PM to 7:00 AM, and petitioner, who was discharged from the United States
Army in 1044 under other than honorable conditions, has a long record of
arrests and convictions, the host of which was in 1081.

This case is on certification from the District Director, Seattle,
Washington, who denied the petition on the ground that it has not
been established that the petitioner and spouse are able to care for the
child properly if the child is admitted to the United States. 1
The petitioner works as a handyman and house painter, but he has
no steady employment. He earned approximately $850.00 during the
first eight months of 1962. His spouse is night superintendent of
nurses at Northgate General Hospital, Seattle, and earns $440 a month.
Her hours of employment are from 11:00 PM to 7:00 AM. They
have two daughters of their own, who are 10 and 15 years of age. It
is stated. that one of the parents is always at home to care for the
children.
The petitioner was discharged from the United. States Army on
May 5, 1944, under conditions other than honorable, because of chronic
alcoholism. While in the army he was convicted four times by courtsmartial for such things as being drunk in quarters and for being
AWOL. He has a long arrest record. He was arrested and convicted
of larceny in Seattle twice in 1958 and once in 1959, and was sentenced
to serve 60 days in jail the first time and 90 days in jail the second and
third times. He was arrested and fined or sentenced to jail numerous
Section 205(b), Immigration and Na\tionality Act, as amended.

624

Interim Decision #1358
times in Washington, Oregon, and California for being drunk. The
last time was on May 17, 1961.
On the basis of the record in this case it must be concluded that the
petitioner and his spouse have failed to establish that the orphan will
be cared for properly if admitted to the United States. Accordingly
the denial of the petition was proper and the appeal will be dismissed.
ORDER: It is ordered that the decision of the District Director
be affirmed.

68- 456-65-41

625

